878 F.2d 1446
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William L. PATTERSON, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
No. 89-3169.
United States Court of Appeals, Federal Circuit.
June 8, 1989.

Before BISSELL, MAYER and ARCHER, Circuit Judges.
PER CURIAM.


1
William L. Patterson voluntarily retired from federal service rather than face separation by a reduction-in-force.  The Merit Systems Protection Board dismissed his appeal on the ground that "where the retirement is voluntary, the Board lacks jurisdiction over any appeal of that action."    Docket No. AT03518810025 (Jan. 9, 1989).  We affirm for the reasons set out by the Board.